In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont
                                ___________________
                                 NO. 09-13-00481-CR
                                ___________________

                        REGINA KAYE VANWINKLE,
                         A/K/A REGINA THOMPLINS,
                         A/K/A REGINA VANWINKLE,
                  A/K/A SHAYNA KAYE COLEMAN, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11801
__________________________________________________________________

                            MEMORANDUM OPINION

          In this appeal, counsel for Regina Kaye Vanwinkle,1 the appellant, filed a

brief stating that there are no arguable points of error that would allow Vanwinkle

to obtain relief from her conviction. After reviewing the record, we agree that no




     Regina Kaye Vanwinkle is also known as Regina Thomplins, Regina
      1


Vanwinkle, and Shayna Kaye Coleman.
                                           1
arguable issues support Vanwinkle’s appeal. See Anders v. California, 386 U.S.
738 (1967).

      In carrying out a plea agreement, Vanwinkle pled guilty to felony theft. See

Tex. Penal Code Ann. § 31.03 (West Supp. 2013).2 Under the terms of

Vanwinkle’s plea agreement, the trial court deferred the adjudication of

Vanwinkle’s guilt and placed Vanwinkle on community supervision for five years.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order and to find Vanwinkle guilty of felony theft. At the

motion to revoke hearing, after Vanwinkle pled true to committing an additional

theft while on community supervision, the trial court found that Vanwinkle

violated a term of the trial court’s deferred adjudication order, revoked

Vanwinkle’s unadjudicated probation, found Vanwinkle guilty of felony theft, and

assessed a sentence of two years in state jail.

      On appeal, Vanwinkle’s counsel filed a brief presenting counsel’s

professional evaluation of the record. The brief contains counsel’s conclusion that

Vanwinkle’s appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time to allow



      2
       The changes made to this statute following the commission of Vanwinkle’s
theft do not affect the outcome of this appeal and thus, we cite to the current
version of the statute.
                                           2
Vanwinkle to file a pro se brief. Vanwinkle did not file a pro se brief, but she did

file a letter requesting that we reduce her sentence by six months.

      After reviewing the appellate record, Vanwinkle’s letter, and the trial court’s

judgment, we agree with counsel’s conclusion that no arguable issues support

Vanwinkle’s appeal. Therefore, we need not order the appointment of new counsel

to re-brief Vanwinkle’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Because no arguable issues support Vanwinkle’s appeal, we

affirm the trial court’s judgment. 3

      AFFIRMED.




                                              ___________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on April 1, 2014
Opinion Delivered April 9, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      3
        Vanwinkle may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3